DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 3, 2022 is acknowledged. Examiner notes that Applicant’s election of Pixel I, Chip II, and Display I in the telephone message on August 26, 2022 is acknowledged. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004-0080251 A1) in view of Jagt (U.S. Pub. No. 2011-0025190 A1) and Park et al. (U.S. Pub. No. 2020-0212102 A1).
Regarding claim 1, Steranka discloses a structure, comprising:
a substrate (see paragraph 0027 electrodes connected to a submount); and
a light emitting diode chip disposed on the substrate (FIG. 5: chip depicted, see paragraph 0027 disclosing connection to the substrate);
wherein the light emitting diode chip has a chip area and a light emitting area (see annotated FIG. 5 below: chip area is the entire area of the chip, light emitting area is shown as LEA);
wherein the light emitting diode chip comprises:
	a first semiconductor layer having a first doping type (FIG. 5: 26, see paragraph 0027);
	a light emitting layer disposed on the first semiconductor layer (FIG. 5: 28, see paragraph 0027);
	a second semiconductor layer disposed on the light emitting layer and having a second doping type different from the first doping type (FIG. 5: 32, see paragraph 0027); 
	a first electrode contact electrically connected to the first semiconductor layer (FIG. 5: 36 left side, see paragraph 0027; contact 36 is electrically connected to 26 through 35); and
	a second electrode contact electrically connected to the second semiconductor layer (FIG. 5: 36 right side, see paragraph 0027; contact 36 is electrically connected to 32 through 34);
	wherein the second electrode contact is not overlapped with a light emitting region of the light emitting diode chip in a stacking direction of the first semiconductor layer, the light emitting layer, and the second semiconductor layer (see annotated FIG. 5 below: right-side 36 contact is not overlapped with LEA).
Steranka is silent in regard to a subpixel, and the light emitting area is less than or equal to one tenth of the chip area.

    PNG
    media_image1.png
    331
    572
    media_image1.png
    Greyscale

[ANNOTATED FIG. 5]
Park discloses a subpixel comprising a light emitting diode chip (FIG. 1: SP1, see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply teachings of Park to the teachings of Steranka such that the structure of Steranka is incorporated into a subpixel so as to form a display apparatus (see paragraph 0005-0006).
Jagt discloses that the ratio of light emitting area to chip area is a results-effective variable because it changes the light flux and consequently the intensity of the light and brightness (see paragraphs 0008-0011). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio of areas and arrive at the claim 1 limitation of less than or equal to 10%. The rationale being that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
Regarding claim 2, Steranka discloses a light shielding layer disposed on the second semiconductor layer, wherein the light shielding layer exposes the light emitting region of the light emitting diode chip (FIG. 5: 42, see paragraph 0033).
Regarding claim 6, Steranka discloses a total number of the first electrode contact and the second electrode contact comprised in the light emitting diode chip is an integer multiple of 2 (FIG. 5: 36).
Regarding claim 7, Steranka discloses a structure, comprising:
a substrate (see paragraph 0027 electrodes connected to a submount); and
a light emitting diode chip disposed on the substrate (FIG. 5: chip depicted, see paragraph 0027 disclosing connection to the substrate);
wherein the light emitting diode chip has a chip area and a light emitting area (see annotated FIG. 5 below: chip area is the entire area of the chip, light emitting area is shown as LEA);
wherein the light emitting diode chip comprises:
	a first semiconductor layer having a first doping type (FIG. 5: 26, see paragraph 0027);
	a light emitting layer disposed on the first semiconductor layer (FIG. 5: 28, see paragraph 0027);
	a second semiconductor layer disposed on the light emitting layer and having a second doping type different from the first doping type (FIG. 5: 32, see paragraph 0027); 
	a first electrode contact electrically connected to the first semiconductor layer (FIG. 5: 36 left side, see paragraph 0027; contact 36 is electrically connected to 26 through 35); and
	a second electrode contact electrically connected to the second semiconductor layer (FIG. 5: 36 right side, see paragraph 0027; contact 36 is electrically connected to 32 through 34);
	wherein the second electrode contact is not overlapped with a light emitting region of the light emitting diode chip in a stacking direction of the first semiconductor layer, the light emitting layer, and the second semiconductor layer (see annotated FIG. 5 below: right-side 36 contact is not overlapped with LEA).
Steranka is silent in regard to a pixel, the light emitting area is less than or equal to one tenth of the chip area, the pixel structure has a pixel area, the plurality of light emitting diode chips have a total light emitting area, and the total light emitting area is less than or equal to one thirtieth of the pixel area.

    PNG
    media_image1.png
    331
    572
    media_image1.png
    Greyscale

[ANNOTATED FIG. 5]
Park discloses a pixel comprising a plurality of light emitting diode chips (FIG. 1: UP, see paragraph 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply teachings of Park to the teachings of Steranka such that the structure of Steranka is incorporated into a subpixel so as to form a display apparatus (see paragraph 0005-0006).
Jagt discloses that the ratio of light emitting area to chip area is a results-effective variable because it changes the light flux and consequently the intensity of the light and brightness (see paragraphs 0008-0011). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio of areas and arrive at the claim 1 limitation of less than or equal to 10%. The rationale being that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
The combination further does not explicitly disclose the ratio of total light emitting area to pixel area as claimed. However, Park discloses each pixel comprises three chips (FIG. 1: UP comprises SP1, SP2 and SP3, each SP including one light emitting diode chip). After the optimization of each light emitting area as discussed above as obvious in view of Jagt such that each chip has a light emitting area of less than one tenth of the total chip area, the combination then consequently yields the claimed ratio of total light emitting area to total pixel area.
Regarding claim 8, Steranka discloses a light shielding layer disposed on the second semiconductor layer, wherein the light shielding layer exposes the light emitting region of the light emitting diode chip (FIG. 5: 42, see paragraph 0033).
Regarding claim 13, Steranka discloses a total number of the first electrode contact and the second electrode contact comprised in the light emitting diode chip is an integer multiple of 2 (FIG. 5: 36).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0080251 A1) in view of Jagt (U.S. Pub. No. 2011/0025190 A1) and Park et al. (U.S. Pub. No. 2020/0212102 A1) as applied to claim 7 above, and further in view of Cai et al. (U.S. Pub. No. 2018/0269268 A1).
Regarding claim 9, Steranka, as previously modified by Park, discloses the plurality of light emitting diode chips comprise a first light emitting diode chip, a second light emitting diode chip, and a third light emitting diode chip (FIG. 1: SP1/SP2/SP3).
The combination is silent in regards to an arrangement of the chips is triangular.
Cai discloses a triangular arrangement of the chips (FIG. 1: 21, see paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the arrangement of Cai to the teachings of the combination so as to include a higher density of chips and achieve a high resolution (see paragraph 0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819